DETAILED ACTION
1.	This is responsive to the amendment filed 7/26/21.
2.	The IDS filed 7/26/21 has been considered.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-11, 17 and 18 of copending Application No. 16/125,000 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is commensurate in scope with the claims of the reference application.  For example, claims 1-4 of the instant application recite subject matter similar in scope to claims 1-3 of the reference application, albeit for the rearrangement of the text of the claims and/or through claim dependency.  The same holds true for claims 9-12 and 17-18 of the instant application with claims 9-11 and 17-18 of the reference application, respectively.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-11, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fairfield et al. (US 2018/0143643).
A.	As per claim 1, Fairfield discloses an autonomous vehicle (100) including a vehicle computing system comprising one or more processors [0025, 0032], which are configured to: receive map data including roadways (Fig. 15:1510) and a global route (Fig. 6) between a current location (670) and a destination location (672); determine at least one local route between the current location and exit(s) (intersections/lanes) which lie between the current location and the destination (Fig. 7), and control the autonomous vehicle to travel along a selected route (Fig. 15:1580).

C.	As per claim 3, as above whereby an object detected in the environment is taken into consideration in selecting local route [0041- perception system; 0072-0073- detecting other vehicle and altering route].
D.	As per claim 5, as above whereby the route to the destination is modified as the road information is evaluated [0068].
E.	As per claims 9-11 and 13, as noted above whereby the one or more processors perform the functions as claimed [0025].
F.	As per claims 17 and 18, as noted above whereby the one or more processors perform the claimed functions by executing instructions stored on a non-statutory computer-readable medium [0026].
7.	Claims 6-8, 14-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661